The trial court charged appellants with interest at 3%, on the certificates of deposit and 6%, on the proceeds of the sale of the grain certificates. The original opinion herein affirmed the above. On petition for rehearing appellants urged they should be charged with only the interest actually earned, claiming it was reduced on the certificates of deposit, January 1, 1935, from 3 to 21/2%, and January, 1936, to 2%.
The grain covered by the four warehouse receipts was sold, respectively, July 30, 1936, December 21, 28, and 29, *Page 652 
1936, the total proceeds amounting to $4802.36. The trial court assessed interest from November 20, 1934, when appellants first secured the certificates. The record does not disclose what was done with the money received from the sale of the grain or what interest, if any, it actually earned.
In resisting such modification of the decree of the trial court, as affirmed by the original opinion herein, respondents rely upon Harris v. Coates, 8 Idaho 491, 69 P. 475, where the court charged an administrator who unsuccessfully attempted to claim the entire estate for himself with the then legal rate of interest of 7%. In the Harris case, supra, it is not shown what, if any, interest was actually earned on the money in the hands of the administrator. There is a wide variance in the decisions on the point involved,1 nevertheless, this decision has stood without apparent question for some forty years as the proper criterion in Idaho, and no compelling reasons are presented for departing therefrom.
Respondents did not cross-appeal or question the rate of interest on the certificates of deposit, though less than the legal rate of 6%. (Sec. 26-1904, I. C. A., as amended, 1933 S. L., Ch. 197, p. 390.) We will, therefore, not disturb the 3% on the certificates of deposit.
Following the Harris case, we likewise sustain the judgment fixing the rate of interest on the amount received from the sale of the grain at 6%, and the original opinion affirming the judgment in these particulars is adhered to and reaffirmed.
The petition for rehearing is denied.
Holden, C.J., Ailshie, J., Sutton and Featherstone, D.JJ., concur.
1 In re Eakins' Estate, 64 Mont. 84, 208 P. 956; Ellis v. Kelsey, 241 N.Y. 374, 150 N.E. 148; Cannon v. Searles, 150 Va. 738,143 S.E. 495; In re Eddy's Estate, 134 Misc. Rep. 112,235 N.Y. S. 455; In re Harned's Will, 140 Misc. Rep. 151,250 N.Y. S. 380; In re Macky's Estate, 73 Col. 1, 213 P. 131; In re Brooks' Estate, 83 Utah 506, 30 P.2d 1065; Re Bullion's Estate, 87 Neb. 700, 128 N.W. 32, 31 L.R.A., N. S. 350 and note; Notes, 37 A.L.R. 447; 55 A.L.R. 950; 112 A.L.R. 833. *Page 653